Hodges, J.
The evidence in this case justified the recorder in finding the plaintiff in error guilty of being an idle and disorderly person, and the presiding judge did not err in overruling the petition for certiorari. The ordinance penalizes two ’ offenses: one where a person “shall remain or loiter in front of any church or other place of public worship during service therein, or in front of any theater, concert-hall, ballroom, etc., or in front of any coffee-house, barroom, or beer saloon,” after an officer or member of the police force has directed him to move; and the other where a person, whether so directed to move or not, “shall loiter or idle his -or her time on the sidewalks or public streets of this city.”

Judgment affirmed.